Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Final Office Action is in reply to the remarks/amendments filed 9/30/2020.
Claims 1, 13 and 20 have been amended.
Claims 1-20 are pending.
Response to Amendments/Remarks
Applicant’s amendments to claim 20 overcome the 35 USC 112(b) rejection; the rejection is withdrawn.
Applicant’s arguments as it relates to the 35 USC § 101 rejection and the pending claims have been considered but are not persuasive.  Applicant states “…Applying the facts from Berkheimer v. HP Inc., 881F.3d1360 (Fed. Cir. 2018), the present invention, as claimed in Independent Claims 1, 13 and 20, each provide steps that significantly improves accuracy and efficiency to a process of identifying and returning a misplaced article to the rightful owner…”.  Applicant subsequently states, “…The present invention, as claimed in Independent Claims 1, 13, and 20 provides a solution that can notify the owner that their misplaced article has been found immediately, where the owner would commonly be informed prior to leaving the parking lot where the article was misplaced (left behind)...”, and that, “…the present invention is the only method that provides an all-encompassing solution…”, and that “…applying …”. Examiner respectfully disagrees and maintains the position that claims 1-20 are directed to an abstract idea without significantly more for the reasons noted below. Claims 1-20 are directed to a process (an act, or series of acts or steps); thus, each of the claims falls within one of the four statutory categories. Representative claims 1, 13 and 20 [‘except hardware and software elements] is directed as a whole to certain methods of organizing human activities based on following rules and instructions for determining a misplaced item and notifying the owner. Steps relating to ‘Certain Method Of Organizing Human Activity’ involve fundamental economic principles or practices (including hedging, insurance, mitigating risk or involving some economic value), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) or managing personal relationships or interactions between people including social activities, teaching, or following rules or instructions – (collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content). The claim relates to informing an owner of a location of a misplaced article which uses a particular sequence of rules/instruction, hence interpreted as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) relating to certain methods of organizing human activity grouping of abstract idea such as fundamental economic practices (Alice, 573 U.S. at 219-20; Bilski, 561 U.S.at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-95 (1978)); or mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Further, applicant is simply adding conventional computer components to well-known business practices, and/or generalized steps to be performed on a computer using conventional computer activity. The courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations; receiving, processing, and storing data; electronically scanning or extracting data from a physical document; electronic recordkeeping; automating mental tasks, and receiving or transmitting data over a network, eg., using the Internet to gather data. The claim allows for obtaining, establishing, storing, creating, applying, locating, determining, activating, transmitting data (notification message) and as drafted under its broadest reasonable interpretation is directed to certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behaviors; business relations), and related to managing interactions between people (including social activities, teaching, and following rules or instructions) – MPEP 2106.04(a)(II) (collecting data, analyzing the data, and displaying the results of the collection and analysis, including when Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Further, the obtaining, establishing, storing, creating, applying, locating, determining, activating, transmitting steps are not meaningfully different than the patent in-eligible concepts found in the 2019 PEG. The claims simply append well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality to the judicial exception. Simply automating a judicial exception is not the integration into a practical application, as drafted, the claims are still simply the mere instructions to ‘apply’ the judicial exception with “an application hosting device”, “microprocessor”, “machine image reading element”, “automated location determination system”, ‘database storage device” “non-transient digital storage medium” “article association carriers” “article service provider server”. Here, there is no improvement to the “an application hosting device”, “microprocessor”, “machine image reading element”, “automated location determination system”, ‘database storage device” “non-transient digital storage medium” “article association carriers” “article service provider server”; simply that there is an increase in efficiency and speed due to the use of a computer. Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687F.3d 1266, 1278 (Fed. Cir.2012) (“[T]he 
As it relates to applicant’s arguments and the 35 USC 103(a) rejection, applicant generally states, “…Kovach functions in reverse of the present invention, where Kovach identifies an item to be located and subsequently transmits an RFID signal to locate the item of interest…”, and that, “…Kovach capture an image of the article owner association tag 700, referenced as an article owner association tag image 720. The portable computing device 400 would decipher the machine readable article registration identifier image 722 to determine the unique article identifier associated with the key ring assembly 800. The portable computing device 400 subsequently transmits the unique article identifier associated with the located article and the current location of the located article to the article return service provider…”. Applicant subsequently states, “…all aspects taught by Kovach exclude an understood scenario where the searched identifier would remain stationary…”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “…the searched identifier would remain stationary…”. ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant argues more than what is claimed. Examiner uses Kovach to teach the limitation, “…locating the article when the article is misplaced at a location…”.Examiner again points to at least ¶31-¶34; ¶34 of Kovach where it teaches, “…security forces may accordingly be notified of the and the location where they may be found…” and claim 8: “…at least one scanner electrically scans the third RFID tag to detect the baggage, and communicates current information to the passenger record relating to the location of the baggage…”Applicant then states, “…Taylor emphasizes a solution where the RFID tag is concealed within the article. Therefore it would not be predictive to combine Erickson et al which teaches a unique article identifier that must be visible to be scanned or read…” Examiner respectfully disagrees and points applicant to Taylor, at least ¶30: “…The RFID tag issuing authority 102 may provide an RFID tag 106 to the owner 108. The RFID tag 106 may be placed on the manufactured article owned by the customer 108.The owner 108 receives one or more RFID tags 106 from the RFID tag issuing authority 102 and places the RFID tag 106 on the item 110 to be recovered in the event of the manufactured article 110 is mislaid or misappropriated….”. Applicant then argues, Taylor and Kovach teach away from an optical reader…”, and, “…Therefore, it would not be proper to combine the teachings of Stallings with the teachings of Kovach. Examiner points out that applicant’s independent claim 1 does not recite an optical reader, while dependent claim 20 recites, “one of the following steps”, hence an optical reader is not explicitly claimed; similarly for independent claims 2, 3 and 14,  where they recite, “…at least one of…”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 

Claim Rejections - 35 USC § 101
The following is a quotation of the first paragraph of 35 U.S.C. 101: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to a process (an act, or series of acts or steps). Thus, each of the claims falls within one of the four statutory categories.
Step 2A-Prong 1: Representative claims 1, 13 and 20 [‘except “application hosting device comprising a microprocessor, machine image reading element, location determination system, non-transient digital storage medium, database storage device, article service provider server’’] is directed as a whole to certain methods of organizing human activities based on following rules and instructions for determining a misplaced item and notifying the owner. Steps relating to ‘Certain Method Of Organizing Human Activity’ involve fundamental economic principles or practices (including hedging, insurance, 
Step 2A-Prong 2: This judicial exception is not integrated into a practical application because the additional elements [‘application hosting device comprising a microprocessor, machine image reading element, location determination system, non-transient digital storage medium, database storage device, article service provider server’] are recited at a high-level of generality and under their broadest reasonable interpretation includes generic computer and networking components performing generic computer functions (obtaining, establishing, storing, creating, applying, locating, determining, activating, transmitting data (notification message) such that it amounts to no more than mere instruction to apply the exception using a generic computer component-. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a); applying the judicial exception with, or by use of a particular machine as discussed in MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The courts have 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: As discussed above representative claims 1, 13 and 20 including the additional hardware and software elements, [‘application hosting device comprising a microprocessor, machine image reading element, location determination system, non-transient digital storage medium, database storage device, article service provider server’] do not transform the abstract idea into significantly more because the mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (see specification as noted above). Further, the additional elements amount to no more than applying the judicial exception using generic computing components, linking the use of the judicial exception to a computing 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Moreover, a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)). Further, operating in a computing environment merely links the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).  For these reasons there is no inventive concept in the claim and thus it is ineligible.
Independent claims 13 and 20 recite substantially similar limitations as independent claim 1 and are therefore also considered abstract and being held rejected under the same grounds.  Independent claim 13 further recites, “…printing one article owner association carrier of the series of article owner association carriers onto an article…”, while independent claim 20 further recites, “… (la) scanning a machine readable image representative of the unique article identifier, (lb) optically character recognizing a human readable image unique article identifier, determining a current geographic location of the misplaced article using an automated location identification process integrated into the application hosting device by using at least one of: (2a) Global Positioning System (GPS), (2b) Wi Fi location processing, (2c) Beacon location processing, (2d) a cellular network locating system, and (2e) a locally deployed location based system; the notification being directed by the article return service provider server, wherein the notification is provided by at least one of: (3a) a text message, (3b) an email, (3c) an audio alert, (3d) a visual alert, (3e) a voice message, Page 16 of 37Appl. No. 14/550,932 Amendment Dated: Wednesday, March 27, 2019 Reply to Final Office Action dated November 27, 2018 (3f) an instant messaging, (3g) a social media correspondence, and (3h) a printed correspondence…” The additional limitations are recited at a high level of generality…” (i.e. as a general 
Dependent claims 2-12 and 14-19 fail to cure the deficiencies of the above noted independent claims from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  For example, the dependent claims recite in part, “…wherein the step of entering the unique article identifier …is accomplished by …”, “…wherein the article is a financial card…”, “…creating a series of article owner association carriers …”, “…attaching and adhering the article owner association carrier..”, “…determining a current geographic location of the misplaced article …”, “…transmitting a notification message to the owner …”, “…providing anonymity …”, “…wherein the unique article identifier maintains a constant prefix, wherein the constant prefix is associated with a group and a suffix is associated with each unique article…” which represents insignificant extra solution activity to the judicial exception (mere data gathering in conjunction with a law of nature or abstract idea), and/or mere instructions to implement the abstract idea on a computer, and merely specify that the abstract idea is executed in computer environment by limiting the claims to a particular field (computing). Hence, the claims are directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. Accordingly the additional elements do not integrate the abstract idea into a practical application 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 10, 12, 13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., US Patent Application Publication No US 2005/0035860 A1, in view of Culpepper, US Patent Application Publication No US 2006/0071783 A1, in view of Kovach, US Patent Application Publication No US 2004/0124982A1 in further view of Gray, US Patent Application Publication No US 2002/0072924 A1.
With respect to Claims 1,13 and 20,
Taylor discloses,
establishing a plurality of registrant's accounts on a non-transient digital storage medium of a article return service provider database storage device, the article return service provider database storage device being in communication with the article return service provider database storage device being in communication with an article return service provider server, wherein each registrant's account of the plurality of registrant's accounts is associated with an owner(claim 36: “…A computer readable medium having stored thereon computer executable instructions to cause a computer programmed thereby to perform a method for informing an owner of a location of a manufactured article, wherein the method of performing comprises: storing in a database a plurality of records, each record having a unique identification code associated with a radio-frequency identification (RFID) tag and information associated with the owner…”; Abstract: “…The system includes an electronic reader…a database… A database may store article return service provider server.
storing a series of unique article identifiers on the non-transient digital storage medium of the article return service provider database storage device (¶32: “…The computerized network 112 may be configured to store a searchable database. The RFID tag 106 may be registered to or associated with the owner 108 by recording the unique identification code of the RFID tag 106 in the searchable database in the computerized network 112. The identification information of the owner 108 of the RFID tag 106 may be stored with the record associated with the unique identification code…”;¶65: “…The processor 550 may be configured to read or download information from the computerized network 512. The downloaded information may be stored in the memory 562. The information may include one or more unique identification codes where each identification code is associated with a misappropriated or mislaid item…”; claim 36: “…A computer readable medium having stored thereon computer executable instructions to cause a computer programmed thereby to perform a method for informing an owner of a location of a manufactured article, wherein the method of performing comprises: storing in a database a plurality of records, each record having a unique identification code associated with a radio-frequency identification (RFID) tag and information associated with the owner…”)
creating a series of article owner association carriers, each article owner association carrier of the series of article owner association carriers comprising a machine readable article registration identifier readable by scanning a visible surface of the respective article owner association carrier(¶29: “…A RFID tag issuing authority 102 may present the RFID tag 106 to an owner 108 of a manufactured article 110. The RFID tag issuing authority 104 may be a service organization that provides services to the owner 108. The RFID tag issuing authority 102 may be a surety, or an insurer, of the manufactured article 110. The RFID tag issuing authority 102 may provide the RFID tag 106 to subscribers, customers, or clients of its service, or the like. The RFID tag issuing authority 102 also may be a vendor, manufacturer, or distributor of the manufactured article 110. The RFID tag issuing authority 102 may provide the RFID tag 106 to its customers as a complimentary offering, or may sell the RFID tag 106 for value…”;¶30: “…The RFID tag issuing authority 102 may provide an RFID tag 106 to the owner 108. The RFID tag 106 may be placed on the manufactured article owned by the customer 108.The owner 108 receives one or more RFID tags 106 from the RFID tag issuing authority 102 and places the RFID tag 106 on the item 110 to be recovered in the event of the manufactured article 110 is mislaid or misappropriated….”;¶31: “…The unique identification code may be read with the RFID reader 114. One example of an RFID tag 106 is referred to as "Tag-It" and is provided by Texas Instruments, Inc. Another example of an RFID tag 106 is provided by Matrics, Inc. of Columbia, Md. and is referred to as "Smart Label." The RFID tag 106 article owner association carriers.
each of the machine readable article registration identifier is a machine readable representation of a unique article identifier of the series of unique article identifiers; (¶12: “…The RFID tag is associated with a manufactured article by affixing or otherwise disposing a RFID tag to the manufactured article and recording the unique identification code of the tag and information associated with the owner in a searchable database…”)
establishing an association between each unique article identifier of the series of unique article identifiers and an associated registrant's account of the plurality of registrant's accounts by way of an article ownership index stored on the non-transient digital storage medium of the article return service provider database storage device; (claim 36: “…A computer readable medium having stored thereon computer executable instructions to cause a computer programmed thereby to perform a method for informing an owner of a location of a manufactured article, wherein the method of performing comprises: storing in a database a plurality of records, each record having a unique identification code associated with a radio-frequency identification (RFID) tag and information associated with the owner…”; Abstract: “…A database may store records of unique codes and information related to owners of manufactured articles…The database may be accessed through an open-network connection to a computerized network…”;¶15: “…The owner also may obtain an RFID tag and create a record in the database by registering the RFID tag with a RFID tag issuing authority…”;¶29: “…The RFID tag issuing authority 102 may provide the RFID tag 106 to subscribers, customers, or clients of its service, or the like. The RFID tag issuing authority 102 also may be a vendor, manufacturer, or distributor of the manufactured article 110…”;¶65: “…the processor 550 may be configured to read or download information from the computerized network 512. The downloaded information may be stored in the memory 562. The information may include one or more unique identification codes where each identification code is associated with a misappropriated or mislaid item…”)
applying one article owner association carrier of the series of article owner association carriers onto an article; (¶12: “…The RFID tag is associated with a manufactured article by affixing or otherwise disposing a RFID tag to the manufactured article and recording the unique identification code of the tag and information associated with the owner in a searchable database…”;¶29: “…A RFID tag issuing authority 102 may present the RFID tag 106 to an owner 108 of a manufactured article 110. The RFID tag issuing authority 104 may be a service organization that provides services to the owner 108. The RFID tag issuing authority 102 may be a surety, or an insurer, of the manufactured article 110…”;¶30: “…The RFID tag 106 may be placed on the manufactured article owned by the customer 108. The owner 108 receives one or more RFID tags 106 from the RFID tag issuing authority 102 and places the RFID tag 106 on the item 110 to be recovered in the event of the manufactured article 110 is mislaid or misappropriated…”;¶34: “…The RFID tag issuing authority 102 also may provide the owner 108 with the RFID tag 106 prior to creating a data record or storing information in the computerized network 112. The owner 108 also may purchase, or otherwise obtain the RFID tag 106, prior to identification information of the owner 108 being stored in the database on the computerized network 112. If the RFID tag 106 is not registered to the owner 108 when the owner 108 receives the RFID tag 106, the owner 108 may communicate with the RFID tag issuing authority 102 to register the 
printing one article owner association carrier of the series of article owner association carriers onto an article(¶7: “…manually affix a permanent number on the bicycle, such as by engraving, and then register the number with the appropriate community organization…”)
determining the owner of the misplaced article and an associated contact method based upon the registrant's account by using the article return service provider server in conjunction with the article ownership index stored on the non-transient digital storage medium of the article return service provider database storage device(¶33: “…The identification information may include a postal address, an e-mail address, a telephone number, any combination thereof, or any other information by which the owner 108 may be identified. ..”; ¶46: “…a record in the database associated with the unique identification code may be located and the identification information associated with the owner stored in the record may be read. The owner 108 may be determined based on the identification information…”)
wherein the notification is provided by at least one of: (3a) a text message, (3b) an email, (3c) an audio alert, (3d) a visual alert, (3e) a voice message, (3f) an instant messaging, (3g) a social media correspondence, and (3h) a printed correspondence (¶45: “…The computerized network 112 may communicate the notification to the owner 108 by electronic mail ("e-mail"), by facsimile, through a posting on a website, through a postal mailing, any combination thereof, or the like…”)
Taylor discloses all of the above limitations, Taylor does not distinctly describe the following limitations, but Culpepper however as shown discloses,
obtaining an application hosting device, wherein the application hosting device is one of: a networked computer, a point of sale computing device, a portable computing device, a tablet, a Smartphone, a portable computing watch, the application hosting device comprising a microprocessor, a machine image reading element in signal communication with the microprocessor and an automated location determination system in signal communication with the microprocessor(¶10: “…geographic tracking data is then communicated to an associated security agency or law enforcement agency so as to allow for viewing of an image generated in accordance with the display data and at least one of tracking and interception of the selected asset …”;¶19: “…a tracking system of the present invention comprises a tracking device (hereinafter, "device" or "unit"), the existing cellular-telephone network infrastructure or wireless network infrastructure, database, analysis and display software and/or equipment (hereinafter, 
activating an article location notification application on the application hosting device(¶6: “…When the tracking device is activated, it transmits a beacon signal that continuously runs for the duration of the battery. 
determining a current geographic location of the misplaced article using an automated location determination system of the application hosting device(Fig 6, ¶61: “…the enclosures for the tracker and the hand-held tracker are capable of taking any number of formats, from a laptop computer, a Personal Data Assistant (PDA), a cellular telephone, a desktop computer, or the like. Of importance, as observable to the skilled artisan, is the inclusion of the components outlined in FIG. 6. For 
determining a current geographic location of the misplaced article using an automated location identification process integrated into the application hosting device by using at least one of: (2a) Global Positioning System (GPS), (2b) Wi Fi location processing, (2c) iBeacon location processing, (2d) a cellular network locating system, and (2e) a locally deployed location based system(¶19: “…a tracking system of the present invention comprises a tracking device (hereinafter, "device" or "unit")…”;¶20: “…The device comprises a wireless cellular-data modem or wireless networking device, and is suitably supplemented with a GPS receiver, a beacon transmitter, supervisory control logic means, antennae, a portable power-supply, a user interface, and an application specific enclosure…”;Fig 6, ¶65: “…GPS receiver 612, the GPS antenna..”;¶53: “…The tracking device 500 further incorporates a beacon transmitter 506, and a cellular data modem 508, which is capable of including a global positioning system transceiver…”; Fig 7, Cell Tower, ¶70-72)
Taylor teaches a method/system for recovering a manufactured article based on an RFID tag positioned on the article. Culpepper teaches a tracking system for tracking the location of valuable materials, persons, objects, stolen articles, objects or missing persons through existing cellular network infrastructure, algorithms, global positioning system (GPS), WiFi networks, WiMax networks, and the like (Fig 6, 7, Abstract, ¶19-¶21,¶53,¶62-¶74).Taylor and Culpepper are directed to the same field of 
Taylor and Culpepper disclose all of the above limitations, the combination of Taylor and Culpepper does not distinctly describe the following limitations, but Kovach however as shown discloses,
locating the article when the article is misplaced at a location(¶31: “…scanners may be placed at baggage collection points, the aircraft baggage compartment, baggage sorting areas, and baggage claim areas. The RFID tag 10 associated with the baggage may be scanned at various points of the itinerary, and the passenger record may be updated, providing airline and security personnel with current information regarding the location of the baggage…”;¶32: “…The RFID tags 10 affixed to the passengers' identifying means, carry-on bags, and boarding passes may be read by scanners placed at strategic traffic points in the airport facility, to track and record passengers' whereabouts within the airport. When a passenger moves in proximity to a scanner, the scanner retrieves the identifier 18 of an RFID tag 10, locates the associated passenger record, and adds information indicating the date, time and location where the RFID tag was scanned…”; claim 8: “…at 
determining that the located article is misplaced (¶35: “…In the event that a child becomes lost, scanners located about the airport could be utilized to detect an RFID identifier 18 of an RFID tag 10 associated with the child and report the location of the child to security forces…”; claim 8:”… wherein at least one scanner electrically scans the third RFID tag to detect the baggage, and communicates current information to the passenger record relating to the location of the baggage…”)
subsequent to the step of determining that the located article is misplaced, acquiring the unique article identifier using the machine image reading element of the application hosting device; (1a) scanning a machine readable image representative of the unique article identifier, (1b) optically character recognizing a human readable image unique article identifier(¶34: “…scanners positioned about the airport may compare the identifier numbers 18 of scanned RFID tags 10 to a "wanted" list of identifiers associated with fugitives, known terrorists and wanted suspects. Likewise, the identifier numbers 18 associated with lost or stolen articles having an RFID tag 10 may be placed on a "lost" list to be checked by scanners. If an identifier number 18 appearing on a "wanted" or "lost" list is detected by one or more scanners, security forces may accordingly be notified of the person or article and the location where they may be found…”)
transmitting the unique article identifier and the current geographic location of the misplaced article to the article return service provider server (claim 8: “…at least one scanner electrically scans the third RFID tag to detect the baggage, and communicates current information to the passenger record relating to the location of the baggage…”;¶34: “…scanners positioned about the airport may compare the identifier numbers 18 of scanned RFID tags 10 to a "wanted" list of identifiers associated with fugitives, known terrorists and wanted suspects. Likewise, the identifier numbers 18 associated with lost or stolen articles having an RFID tag 10 may be placed on a "lost" list to be checked by scanners. If an identifier number 18 appearing on a "wanted" or "lost" list is detected by one or more scanners, security forces may accordingly be notified of the person or article and the location where they may be found…”)

Taylor, Culpepper, and Kovach disclose all of the above limitations, the combination of Taylor, Culpepper, and Kovach does not distinctly describe the following limitations, but Gray however as shown discloses,
transmitting a notification message to the owner by way of the associated contact method wherein the notification message conveys that a misplaced article has been located and a reported current geographic location of the misplaced article anonymously, the notification being directed by the article return service provider server(Fig 1, ¶39: “…The results of the search of the database are displayed to the finder, but the potential owner's, or owners', identity 
Gray teaches a method and system for allowing an owner of an item of lost property bearing an item identifier, and which has been found by a finder, to be notified that the item has been found. Taylor, Culpepper, Kovach and Gray are directed to the same field of endeavor since they are related to method/system for reclaiming a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for recovering a manufactured article of Taylor with the tracking system of Culpepper and the method for tracking and processing passengers and their articles of Kovach with the lost property system as taught by Gray since it allows for an anonymous system whereby an owner is notified that the item has been found while the  identity of the finder is not disclosed (Fig 1, ¶7, ¶39, ¶41)
Independent claims 13 and 20 recite substantially similar limitations as independent claim 1 and are rejected based on the same rationale above.



With respect to Claims 5 and 12,
Taylor, Culpepper, Kovach and Gray disclose all of the above limitations, Taylor further discloses,
wherein the step of creating a series of article owner association carriers is accomplished by printing the respective unique article identifier onto at least one of: (a) label, (b) a tag, (c) a financial card  (d) a sales receipt and (e) a pet tag.(¶31: “…The RFID tag 106 may be affixed to the manufactured article 110, thereby associating the unique identification code of the RFID tag 106 with the manufactured article 110…”)

With respect to Claims 6 and 15,
Taylor, Culpepper, Kovach and Gray disclose all of the above limitations, Taylor further discloses,
wherein the step of applying one article owner association carrier to the article is accomplished by attaching and adhering the article owner association carrier onto one of: a piece of luggage, a handbag, a camera bag, a backpack, a carrying container, a storage container, a receipt, a shopping bag, a wallet, a key chain, a key, a financial card, a driver's license, an umbrella, a walking assistance device, a walking cane, a camera, eyewear, a portable computing device, a cellular phone, a tablet, a laptop, a portable computing device carrying case, headphones, a portable speaker, a pair of binoculars, a pet tag, a pet collar, a pet band, jewelry, a watch, a firearm, a tool, rental 61 of 70Applicant: Allen D. Hertz, et al. Atty. Docket No.: HER-14-002 equipment, clothing, a pair of shoes, a hat, a book, a children's toy, a blanket, a dental appliance, a denture, a shopping cart, a stroller, and a personal disability mobility scooter.(¶58: “…The RFID tag 306 is configured to be affixed to, installed on, or placed in, on, or with the manufactured article 310. The RFID tag 306 also may be configured to be concealed internal to a housing for the manufactured article 310. The manufactured article 310 may be an item of personal property such as an appliance, a home electronic device, television, computer, computer software, telephone, VCR, DVD player, camera, personal digital assistant, kitchen appliance, home furnishing, sporting equipment, medical device, personal grooming device, lawn and garden equipment, hardware, a hand tool, a power tool, bicycle, motorcycle, car, lawnmower, tractor, personal watercraft, boat, scooter, all-terrain vehicle, set of golf clubs, and the like. The manufactured article 310 also may be an item of inventory such a manufacturing component, or an item of business equipment such as an office supply…”)

With respect to Claim 7,
Taylor, Culpepper, Kovach and Gray disclose all of the above limitations, Culpepper further discloses,
wherein the step of determining a current geographic location of the misplaced article is accomplished by automatically determining a current geographic location of the application hosting device by using at least one of: (a) Global Positioning System (GPS), (b) Wi Fi location processing, (c) Beacon location processing, (d) a cellular network locating system, and (e) a locally deployed location based system.(¶19: “…a tracking system of the present invention comprises a tracking device (hereinafter, "device" or "unit")…”;¶20: “…The device comprises a wireless cellular-data modem or wireless networking device, and is suitably supplemented with a GPS receiver, a beacon transmitter, supervisory control logic means, antennae, a portable power-supply, a user interface, and an application specific enclosure…”;Fig 6, ¶65: “…GPS receiver 612, the GPS antenna..”;¶53: “…The tracking device 500 further incorporates a beacon transmitter 506, and a cellular data modem 508, which is capable of including a global positioning system transceiver…”; Fig 7, Cell Tower, ¶70-72)
Taylor, Culpepper, Kovach and Gray are directed to the same field of endeavor since they are related to method/system for reclaiming a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for recovering a manufactured article of Taylor with the method for tracking and processing passengers and their articles as taught by Kovach and the lost property system of Gray with the tracking system as taught by Culpepper since it allows for tracking and interception of an asset using at least a GPS  transceiver (Abstract, Fig 6, 7, ¶19-¶21,¶53,¶62-¶74).

With respect to Claims 8 and 17, 
Taylor, Culpepper, Kovach and Gray disclose all of the above limitations, Taylor further discloses,
wherein the step of transmitting a notification message to the owner by way of the associated contact method is accomplished by transmitting at least one of: (a) a text message, (b) an email, (c) an audio alert, (d) a visual alert, (e) a voice message, (f) an instant messaging, (g) a social media correspondence, and (h) a printed correspondence.(¶45: “…The computerized network 112 may communicate the notification to the owner 108 by electronic mail ("e-mail"), by facsimile, through a posting on a website, through a postal mailing, any combination thereof, or the like…”)

With respect to Claims 10 and 19,
Taylor, Culpepper, Kovach and Gray disclose all of the above limitations, Gray further discloses,
wherein communication between the application hosting device and a device receiving the notification message providing anonymity between the application hosting device and the device receiving the notification message (Fig 1, ¶39: “…The results of the search of the database are displayed to the finder, but the potential owner's, or owners', identity which is associated with the serial number, is not supplied …”;¶41: “…The computer system then indicates the status of the registered item as found and notifies 150 the 
Taylor, Culpepper, Kovach and Gray are directed to the same field of endeavor since they are related to method/system for reclaiming a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for recovering a manufactured article of Taylor with the tracking system of Culpepper and the method for tracking and processing passengers and their articles as taught by Kovach with the lost property system as taught by Gray since it allows for an anonymous system whereby the identity of the owner of the property is not disclosed to the finder (Fig 1, ¶7, ¶39, ¶41).

Claims 2, 3, 9, 11, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Culpepper, Kovach, Gray in further view of Erickson et al., US Patent Application Publication No US 2011/0010971A1
With respect to Claims 2, 14 and 16,
Taylor, Culpepper, Kovach and Gray disclose all of the above limitations, the combination of Taylor, Culpepper, Kovach and Gray does not distinctly describe the following limitations, but Erickson however as shown discloses,
wherein the step of entering the unique article identifier into the application hosting device is accomplished by scanning a machine readable image representative of the unique article identifier that is provided in a form of at least one of: (a) a barcode, wherein the scanning is accomplished using a camera integrated into the application hosting device, (b) a Quick Read (QR) code, wherein the scanning is accomplished using a camera integrated into the application hosting device, and (c) human readable text, wherein the scanning is accomplished using Optical Character Recognition (OCR) (¶20: “…The second side of the identification tag 100 may comprise any of the following: an advertising region 201; a message region 202; a URL 203 (for example www.barkcode.com/pet/syrah or www.barkcode.com/syrah are URLs that may be used); or a coded means to convey information, such as a barcode 200. The barcode 200 of FIG. 2 is preferably a two-dimensional matrix code, although other identifying means, including RFID, may be used. Specifically, depicted is a Quick Response ("QR") code, however, any type or embodiment of a two-dimensional matrix code is also suitable (e.g., Semacode, ECC200 code or ECC200, Micro QR Code). In addition, the second side of the identification tag 100 may feature any design or layout for its contents…”;¶23: “…A variety of mechanisms may be used to interrogate the device. One may accomplish revealing information fields by reading the information fields, for instance by bar code 200, 300 on the identification tag 100, using a cellular phone (some having camera capabilities). Using such a device, scanner, or 
Erickson teaches a method/system for identifying and recovering lost animals. Taylor, Culpepper, Kovach, Gray and Erickson are directed to the same field of endeavor since they are related to method/system for communicating information regarding a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for recovering a manufactured article of Taylor with the tracking system of Culpepper, the method for tracking and processing passengers and their articles of Kovach and the lost property system of Gray with the identification tag as taught by Erickson since it allows a means for reading, conveying and communicating information (¶20- ¶23).

With respect to Claim 3,
Taylor, Culpepper, Kovach and Gray disclose all of the above limitations, the combination of Taylor, Culpepper, Kovach and Gray does not distinctly describe the following limitations, but Erickson however as shown discloses,
wherein the article is a financial card and wherein the step of entering the unique article identifier into the application hosting device is accomplished by at least one of: (a) optically character recognizing a human readable image unique article identifier, wherein the human readable image unique article identifier is a financial card account number, and (b) a Quick Read (QR) code applied to the credit card, and (c) reading a magnetic data strip to obtain the unique article identifier.(¶19: “…the first side of the identification tag 100 may feature any ornamental design or any layout…including the appearance of a drivers' license, credit card, Medicare card (spoofed as Pet-a-care), or any other spoof or imitation of a human identification card…”;¶20: “…a coded means to convey information, such as a barcode 200. The barcode 200 of FIG. 2 is preferably a two-dimensional matrix code, although other identifying means, including RFID, may be used. Specifically, depicted is a Quick Response ("QR") code, however, any type or embodiment of a two-dimensional matrix code is also suitable (e.g., Semacode, ECC200 code or ECC200, Micro QR Code). In addition, the second side of the identification tag 100 may feature any design or layout for its contents…”)
Erickson teaches a method/system for identifying and recovering lost animals. Taylor, Culpepper, Kovach, Gray and Erickson are directed to the same field of endeavor since they are related to method/system for communicating information regarding a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 

With respect to Claims 9 and 18,
Taylor, Culpepper, Kovach and Gray disclose all of the above limitations, the combination of Taylor, Culpepper, Kovach and Gray does not distinctly describe the following limitations, but Erickson however as shown discloses,
wherein the step of transmitting a notification message to the owner by way of the associated contact method includes at least one of: (a) an image of a map, (b) a link to a map, (c) a link to an interactive map, (d) a link to an interactive map identifying the reported location and a location of the owner, and (e) a distance and direction (¶24: “…Typical information that may be included in the profile, includes but would not be limited to, the following: location of the owner; names and location of a veterinarian clinics or stores that have volunteered to accepted found lost or stolen animals as an intermediary between the finder and the owner; other protocols for reuniting a lost or stolen animal with the 
Erickson teaches a method/system for identifying and recovering lost animals. Taylor, Culpepper, Kovach, Gray and Erickson are directed to the same field of endeavor since they are related to method/system for communicating information regarding a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for recovering a manufactured article of Taylor with the tracking system of Culpepper and the method for tracking and processing passengers and their articles of Kovach with the lost property system of Gray and the identification tag as taught by Erickson since it allows for community members to interact, and provide location information to one another (¶24, ¶25).

With respect to Claim 11,
Taylor, Culpepper, Kovach and Gray disclose all of the above limitations, the combination of Taylor, Culpepper, Kovach and Gray does not distinctly describe the following limitations, but Erickson however as shown discloses,
wherein the unique article identifier maintains a constant prefix, wherein the constant prefix is associated with a group and a suffix is associated with each unique article. (Fig 2-4, ¶20: “…The second side of the identification tag 100 may comprise any of the following: an advertising region 201; a message region 202; a URL 203 (for example www.barkcode.com/pet/syrah or www.barkcode.com/syrah are URLs that may be used); or a coded means to convey information, such as a barcode 200. The barcode 200 of FIG. 2 is preferably a two-dimensional matrix code, although other identifying means, including RFID, may be used. Specifically, depicted is a Quick Response ("QR") code, however, any type or embodiment of a two-dimensional matrix code is also suitable (e.g., Semacode, ECC200 code or ECC200, Micro QR Code). In addition, the second side of the identification tag 100 may feature any design or layout for its contents…”;¶23: “…A variety of mechanisms may be used to interrogate the device. One may accomplish revealing information fields by reading the information fields, for instance by bar code 200, 300 on the identification tag 100, using a cellular phone (some having camera capabilities). Using such a device, scanner, or other similar means, one can obtain the associated information for reuniting the animal with its owner. As an alternative to reading a bar code 200, 300, a URL 203 on the second side of the identification tag 100, or RFID tag, could be used to obtain the information for reuniting the animal with its owner..”; claim 12: “…means for communicating information is at www.barkcode.com/pet/syrah containing information field “barkcode.com” as teaching applicant’s constant prefix associated with a group (Barkcode), while “syrah” teaches important data on that specific pet, hence, applicant’s unique identifier. 
Erickson teaches a method/system for identifying and recovering lost animals. Taylor, Culpepper, Kovach, Gray and Erickson are directed to the same field of endeavor since they are related to method/system for communicating information regarding a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for recovering a manufactured article of Taylor with the tracking system of Culpepper and the method for tracking and processing passengers and their articles of Kovach with the lost property system of Gray and the identification tag as taught by Erickson since it allows for reading, conveying and communicating information (¶20- ¶23).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Culpepper, Kovach, Gray in further view of Stallings, et al., US Patent Application Publication No US 2010/0159995A1.



With respect to Claim 4,
Taylor, Culpepper, Kovach and Gray disclose all of the above limitations, the combination of Taylor, Culpepper, Kovach and Gray does not distinctly describe the following limitations, but Stallings however as shown discloses,
wherein the step of applying the unique article identifier to the article is accomplished by integrating an instruction set to present the unique article identifier on a display of the portable computing device when the portable computing device is placed into a locked configuration (Abstract: “…A mobile communication device receives current information while the mobile communication device is in one of a sleep state or a locked state, and associates one or more portions of the current information with one or more corresponding windows. The mobile communication device also displays, via a display associated with the mobile communication device, the one or more corresponding windows and the one or more associated portions of the current information while the mobile communication device is in the locked state. The mobile communication device further enables a user associated with the mobile communication device to manipulate the one or more displayed corresponding windows while the mobile communication device is in the locked state…”)
Stallings teaches a method/system for a user to interact with a mobile communication device in a locked state. Taylor, Culpepper, Kovach, Gray and Erickson are directed to the same field of endeavor since they are .

Conclusion
References cited but not used:
Junger, et al., US Patent Application Publication No US 2010/0325020A1, “Systems and/or methods for globally tracking items and generating active notifications regarding the same”, relating to theft/fraud prevention, detection, and recovery using an electronic registration system accessible by theft/fraud prevention and recovery agencies.
Matsukawa et al., US Patent Application Publication No US 2005/0237196A1, “Article Management system and method”, relating to an article management system and method for informing the user of the information of a lost article when the article is lost due to loss or theft.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629